Title: To Thomas Jefferson from Jesse Howard, 11 January 1805
From: Howard, Jesse
To: Jefferson, Thomas


                  
                     To the President of the U States 
                     
                     Washington County JailFriday January 11. 1805
                  
                  The petition of Jesse Howard, respectfully represents
                  That your petitioner during the present Session of the Circuit Court of the District of Columbia, for Washington County, he has been tried, and convicted for stealing a Waggon Wheel the property of George French—When your Petitioner begs leave to represent, that altho’ your petitioner took the wheel mentioned in the Indictment, and which upon his Trial he confessed, being confident within his own Mind, that no Criminality would attach to the taking a wheel which had for a Considerable time laid in the Eastern Branch, and which was of little or no value—In Consequence of such Confession, the Jurors, as your petitioner has been advised were bound to bring in their Verdict of Guilty—
                  Your petitioner further states, That the Sentence of the Court was that your petitioner should pay the sum of Ten Dollars and receive three Lashes on his bare back, as by reference to the Record and proceedings herewith transmitted will more fully and at large appear—
                  Your petitioner therefore prays that you will be pleased to take his Case into Consideration, and remit the Corporal punishment, which otherwise he will receive pursuant to the Sentence of the Court, and indulges a hope that the same will be granted, as his Conduct thro’ Life, the above offence excepted, has been marked with no crime or fault, and which he hopes will be certified by the honorable the Court who presided over his Trial, and before whom Evidence of that nature was he humbly hopes satisfactorily shewn.
                  And your petitioner as in duty bound shall ever pray &c—
                  
                     Jesse Howard 
                     
                     his × Mark
                  
                  
                     The Undersigned Judges of the Circuit Court of the District of Columbia, Respectfully represent Fo the President of the United States that it appeared to them from the Testimony in the within mentioned case of Jesse Howard that his Offence ought not to be ranked with common Felonies, as there appeared some doubt as to the Felonious intent with which the property was taken, and the Prisoner produced Strong Testimony of his general Good character; The Jury however having found him Guilty and the Court considering that by the act of Congress whipping is made a necessary Part of the Judgment in such cases, sentenced him to receive three stripes. Under those Circumstances We beg leave respectfully to recommend a remission of that Part of the Judgment which directs Corporal Punishment.
                  
                  
                     W. Cranch.
                     Jany. 11th. 1805.
                     N Fitzhugh 
                     
                  
                  
                     Let a pardon issue
                  
                  
                     Th: Jefferson 
                     
                     Jan. 12. 1805.
                  
               